Citation Nr: 1118000	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a visual acuity disability, claimed as diabetic retinopathy and/or cataracts.  

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus for the period between March 26, 2003, and November 1, 2006.  

3.  Entitlement to a compensable initial rating for tinea cruris, tinea pedis, and subungual onychomycosis for the period between March 26, 2004, and November 1, 2006.  

4.  Entitlement to a compensable initial rating for tinea cruris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded the Veteran service connection, with a 20 percent initial rating, for diabetes mellitus and for tinea cruris, tinea pedis, and subungual onychomycosis, with a noncompensable initial rating.  Service connection was denied for a mental disorder, claimed as posttraumatic stress disorder (PTSD) and/or depression, and for a visual acuity disability, claimed as diabetic retinopathy and/or cataracts.  The Veteran appealed these denials of service connection, as well as the initial ratings assigned his diabetes and his skin disabilities.  

This appeal also arises from a February 2010 rating decision, which awarded service connection for tinea cruris.  He filed a timely notice of disagreement regarding the noncompensable initial rating assigned this service-connected disability.  

In the February 2010 rating decision, service connection was granted for PTSD.  Because service connection for this disability was granted, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In his April 2006 VA Form 9, the Veteran requested a personal hearing before a member of the Board, seated at the RO.  Such a hearing was scheduled for March 2009; however, because the Veteran had moved, written notice of the date and time of his hearing was not provided him, and he failed to report for his scheduled hearing.  Subsequently, the Veteran filed a June 2009 VA Form 9 withdrawing his request for a Board hearing.  

The issue of entitlement to a compensable initial rating for tinea cruris is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing onset of a visual acuity disorder during active military service, or manifesting to a compensable degree within a year of service separation.  Additionally, a visual acuity disability is not due to or a result of a service-connected disability.

2.  Service connection was severed for diabetes mellitus.  

3.  Service connection was severed for tinea cruris, tinea pedis, and subungual onychomycosis.


CONCLUSIONS OF LAW

1.  The award of service connection for a visual acuity disability, claimed as diabetic retinopathy and/or cataracts, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  An initial rating in excess of 20 percent for diabetes mellitus for the period between March 26, 2003, and November 1, 2006, may not be granted as a matter of law.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.105, 3.400(o) (2010).  

3.  A compensable initial rating for tinea cruris, tinea pedis, and subungual onychomycosis for the period between March 26, 2004, and November 1, 2006, may not be granted as a matter of law.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.105, 3.400(o) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In April 2004 and March 2006 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was issued prior to the December 2004 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim for a visual acuity disorder.  Nevertheless, the Board finds that the record, which does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented linking the claimed disability to service, as will be discussed in greater detail below.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be awarded for certain disabilities, such as organic disorders of the nervous system, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Finally, service connection may also be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

As an initial matter, the Board must consider the possibility of direct service connection, whether or not his theory is raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  The Veteran's service treatment records are negative for any diagnosis of or treatment for diabetic retinopathy, cataracts, or any other visual acuity disorder during military service.  Service treatment records do confirm the Veteran was provided eyeglasses during military service for myopia and astigmatism, and was noted on his December 1969 service separation examination to wear prescription glasses for correction of refractive error.  Nevertheless, refractive errors of the eyes such as myopia and astigmatism are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  The service treatment records do not otherwise indicate diagnosis of or treatment for retinopathy, cataracts, or any related visual acuity disorders.  

In the absence of any competent medical evidence or contentions by the Veteran suggesting onset of a visual acuity disorder during military service or within a year thereafter, service connection for a visual acuity disorder is not warranted on a direct basis.  

Rather, the Veteran's primary contention has been that his visual acuity disorder results from his diabetes mellitus and related complications.  See 38 C.F.R. § 3.310.  As will be discussed in greater detail below, however, service connection for diabetes mellitus has been severed, and the propriety of that severance is not on appeal.  The Veteran has been awarded service-connected for PTSD and for tinea cruris, but no competent evidence has been presented establishing a link between these disabilities and a visual acuity disorder, and the Veteran does not contend as such.  Therefore, as a matter of law, service connection on a secondary basis must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Increased initial ratings

The Veteran seeks an increased initial rating for diabetes mellitus for the period between March 26, 2003, and November 1, 2006.  He also seeks a compensable initial rating for tinea cruris, tinea pedis, and subungual onychomycosis for the period between March 26, 2004, and November 1, 2006.  Within a December 2004 rating decision, the Veteran was granted service connection for these disabilities, effective March 26, 2003, for diabetes, and effective March 26, 2004, for his skin disorders.  The RO determined that the Veteran was presumed to have been exposed to herbicides during military service, to include service in Vietnam, and service connection was thus warranted under 38 U.S.C.A. § 1116.  The Veteran initiated and perfected appeals of the initial ratings assigned these disabilities.  

During the pendency of this appeal, however, the RO issued a February 2006 rating decision proposing to severe these service connection awards, as his service personnel records indicated he had not in fact served in Vietnam, and therefore these awards were the product of clear and unmistakable error.  Service connection for diabetes mellitus and for skin disorders was subsequently severed within an August 2006 rating decision, effective November 1, 2006.  The Veteran did not file a timely notice of disagreement, and this decision became final.  

Service connection may be severed only where the evidence establishes the original award was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  A rating decision reversing a prior decision on the basis of clear and unmistakable error will be effective as if it had been issued on the date of the prior reversed decision.  38 C.F.R. § 3.105(a).  Thus, in the present case, the August 2006 rating decision severing service connection for diabetes and for various skin disorders subsumes, and is effective from the date of, the December 2004 rating decision.  As this appeal for increased initial ratings arises from the subsumed December 2004 rating decision, the Veteran's March 2005 notice of disagreement is effectively rendered moot, because the disabilities for which he seeks increased ratings are themselves no longer service-connected.  

The Board further notes that, by regulation, "a retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection."  38 C.F.R. § 3.400(o).  Thus, the benefit sought by the Veteran on appeal is explicitly prohibited by law.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In conclusion, as service connection for the claimed disabilities was severed effective November 2006, increased initial ratings for diabetes mellitus and for tinea cruris, tinea pedis, and subungual onychomycosis may not be granted and are prohibited under the law; the appeal is thus denied.  In so deciding, the Board is cognizant that within a February 2010 rating decision, the Veteran was awarded service connection on a direct basis for tinea cruris.  Nevertheless, any notice of disagreement regarding the initial rating or effective date assigned this award must be received by VA after notice of the February 2010 rating action, and any prior statements by the Veteran have no bearing therein.  See 38 U.S.C.A. § 7105(b).  


ORDER

Entitlement to service connection for a visual acuity disability, claimed as diabetic retinopathy and/or cataracts is denied.  

The issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus for the period between March 26, 2003, and November 1, 2006, is denied.  

The issue of entitlement to a compensable initial rating for tinea cruris, tinea pedis, and subungual onychomycosis for the period between March 26, 2004, and November 1, 2006, is denied.  


REMAND

In a February 2010 rating decision, the Veteran was awarded service connection, with a noncompensable initial rating, for tinea cruris.  The Veteran's representative subsequently filed an October 2010 statement disputing the noncompensable initial rating assigned for the Veteran's skin disability.  

The Board finds this statement, filed within a year of the February 2010 rating decision and addressing an issue decided therein, constitutes a timely notice of disagreement.  The RO has, however, yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a statement of the case on the issue of entitlement to a compensable initial rating for tinea cruris.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of this issue.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


